Appellant has filed a forceful motion insisting that the statement made by him before the grand jury should not have been received in evidence because he was summoned before that body, sworn, and made the statement under *Page 281 
oath in response to inquiries by the District Attorney, it being appellant's contention that under such circumstances Art. 694 P. C. (1925) renders him immune from prosecution. The article in question is in the chapter relating to violations of the intoxicating liquor laws and reads as follows: "No person shall be excused from testifying against persons who have violated any provision of this chapter for the reason that such testimony will tend to incriminate him, but no person required to so testify shall be punishable for acts disclosed by such testimony." It has long been the settled law of this state that the confession of accused is admissible when taken before a grand jury, even though accused was summoned before that body or taken before it while under arrest, and his statement made under oath, provided the statement was voluntary, the proper warning given, and other formalities complied with. Thomas v. State, 35 Tex.Crim. Rep., 32 S.W. 771; Wisdom v. State,42 Tex. Crim. 579; 61 S.W. 926; Grimsinger v. State, 44 Tex. Crim. 1,  69 S.W. 583. An examination of the two cases last cited makes it apparent that the question was exhaustively considered and that Judge Henderson, then a member of this court, did not unqualifiedly assent to the holding, but the majority opinion prevailed and so far as the writer knows has been uniformly followed. Appellant's contention is that the effect of Art. 694, supra, renders inoperative the law announced in the opinions cited where the statement made by accused before the grand jury is with reference to the subject referred to in said article. It is conceived to be true that one accused of violating the law relating to intoxicating liquors may confess thereto the same as if charged with the commission of any other offense, and that such confession — if made under the proper formalities — be usable against him. In the present case appellant was warned by the District Attorney that he did not have to make any statement at all, but that if he did make one it could be used against him. It is apparent that the officers representing the state were not proceeding to an examination of appellant under the provisions of Art. 694, which would have permitted an inquiry of his even over his protest, but by the warning given pointedly advised him that the state was not so proceeding, and imparted knowledge to him that he could decline to make any statement whatever, with a warning that if he did make one it was at his peril. If in response to the warning appellant had signified a desire to remain silent, and the state had forced from him a statement because Art. 694 *Page 282 
granted immunity, the element of a voluntary confession would have been destroyed.
Appellant again urges other matters considered in our original opinion, but we think no further discussion of them is necessary.
The motion for rehearing is overruled.
Overruled.